In the
    United States Court of Appeals
                 For the Seventh Circuit
                            ____________

No. 06-1031
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                   v.

JESUS VEGA,
                                              Defendant-Appellant.
                            ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
                No. 05 CR 978—Amy J. St. Eve, Judge.
                            ____________
SUBMITTED JANUARY 5, 2006—DECIDED FEBRUARY 23, 2006Œ
                    ____________


    Before COFFEY, KANNE, and WOOD, Circuit Judges.
  WOOD, Circuit Judge. In this appeal, we must decide
which district court is the proper one to review condi-
tions imposed on an individual who is charged with a crime
in one district, but who is apprehended and arraigned in a
different district. Relying on the plain language of 18 U.S.C.
§ 3145(a), the district court concluded that the answer is the
place where the charges are pending—a conclusion that
required it to dismiss the case for want of jurisdiction. We
too read the statute that way, and we therefore affirm.



Œ
    This Opinion was initially released in typescript form.
2                                               No. 06-1031

  Jesus Vega was charged in the Eastern District of
Virginia with conspiracy to possess with intent to distribute
cocaine, marijuana, and methamphetamine. After the
Virginia court issued a warrant for Vega’s arrest, the police
eventually caught up with him in Chicago. Upon his arrest,
they took him before a magistrate judge in the Northern
District of Illinois to answer charges contained in an
“Affidavit of Indictment in Removal Proceedings.” Magis-
trate Judge Keys of that court held a detention hearing,
determined that with proper conditions Vega would appear
in Virginia, and granted him release on bond.
  At the government’s request, Judge Keys stayed the
release order while the government moved for review in the
Eastern District of Virginia. Judge Ellis of the Virginia
district court entered a temporary stay of the release order
and ordered that Vega be transported to the Eastern
District of Virginia for a detention hearing. Vega then filed
in the Northern District of Illinois an “Emergency Motion
for Immediate Release and Stay of Removal Order Pending
Release.” Judge St. Eve dismissed Vega’s motion for lack of
jurisdiction and Vega appeals.
  The only question before this court is whether Magistrate
Judge Keys’s release order should be reviewed in the
Northern District of Illinois or in the Eastern District of
Virginia. The governing statute reads in relevant part:
    (a) Review of a release order.—If a person is ordered
    released by a magistrate judge, or by a person other
    than a judge of a court having original jurisdiction over
    the offense and other than a Federal appellate court—
    (1) the attorney for the Government may file, with the
    court having original jurisdiction over the offense, a
    motion for revocation of the order or amendment of
    the conditions of release; and
    (2) the person may file, with the court having original
    jurisdiction over the offense, a motion for amendment
    of the conditions of release.
No. 06-1031                                                  3

18 U.S.C. § 3145(a). The statute allows for review of the
order by either party, and it has this to say about where the
review must be sought: “the person may file, with the court
having original jurisdiction over the offense, a motion for
revocation or amendment of the order.” Id. The question
before us is whether the phrase “the court having original
jurisdiction” limits review only to the court where the
charges are actually pending, or if (as Vega argues) it
allows review in any federal court that has jurisdiction over
federal crimes.
   The problem with Vega’s suggestion is that it effectively
reads the contested phrase out of the statute. All federal
district courts have jurisdiction over federal crimes, thanks
to 18 U.S.C. § 3231; Vega’s reading leaves the words “the
court having original jurisdiction” with no purpose at all
to serve. Reading the phrase as a limitation, as we must for
it to serve any useful function, it can only mean the court
where charges are pending. Perhaps it would have been
preferable as a drafting matter to have used statutory
language that mirrors the formula used in the Fed-
eral Rules of Criminal Procedure. See, e.g., Rule 5(c)(3)(D)
(magistrate judge must transfer defendant to “district
where the offense was allegedly committed” after making
certain findings); Rule 5.1(b) (defendant may elect to
have preliminary hearing conducted in “district where
prosecution is pending”). Even without this congruence,
however, the phrase makes sense only as a limitation of
review to the court where charges are pending. See United
States v. Torres, 86 F.3d 1029, 1031 (11th Cir. 1996) (“The
plain language of section 3145 dictates that the district
court with original jurisdiction over the offense, i.e., the
prosecution district . . . is the only proper one to review the
order in question.”).
  Even if we thought that the statutory language was
ambiguous, we would resolve any such ambiguity in favor
of requiring review in the district court where the pros-
4                                                No. 06-1031

ecution is pending, just as our sister circuits have done. See
United States v. Cisneros, 328 F.3d 610 (10th Cir. 2003);
United States v. El-Edwy, 272 F.3d 149 (2d Cir. 2001);
United States v. Evans, 62 F.3d 1233 (9th Cir. 1995), but
see United States v. Johnson, No. 96-4173, 1996 WL 711592
(6th Cir. Dec. 10, 1996) (unpublished order). Rules 5 and 40
guarantee that a defendant will not forcibly be brought to
a different state until the government produces a warrant
and a judge determines that the defendant is the same
person named in the warrant, information, or indictment.
See Fed. R. Crim. P. 5(c)(3)(D)(i), (ii); 40(b). But the rules
mandate only that the initial appearance be in the district
of arrest. After that appearance, and a preliminary hearing
if the charge is sufficiently serious, the defendant must be
transferred to the charging district. See Rule 5(c)(3)(D). At
that point, it is the court where the charges are pending
that is responsible for any rulings that may be necessary to
guarantee the defendant’s presence for proceedings.
   Vega argues that because the district court’s review of a
release or detention order involves a weighing of the factors
listed in 18 U.S.C. § 3142(g), it makes more sense to
conduct the review in the district where the defendant is
arrested. He suggests that the latter court will have better
access to witnesses from the defendant’s community who
can provide information about the defendant’s history and
characteristics. But it is just as likely that a defendant is
from or has ties to the community where an alleged crime
was committed. And there are other factors in section
3142(g), such as the nature and circumstances of the offense
charged and the weight of evidence against the defendant,
that are more easily weighed in the charging district.
  Under 18 U.S.C. § 3145, the government or a charged
party who moves for review of a release or detention order
must do so in the court where charges are pending, regard-
less of where the initial appearance and detention hearing
took place. The district court below correctly concluded that
No. 06-1031                                              5

it did not have jurisdiction over Vega’s motion for review
and enforcement, and accordingly ordered that the defen-
dant be transferred to the court of competent jurisdiction,
the Eastern District of Virginia. Accordingly, the district
court’s order is summarily AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-2-06